                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


GESTURE TECHNOLOGY                             §
PARTNERS LLC                                   §
                                               §
     Plaintiff,                                §
                                               §   Civil Action No. 2:21-CV-0040-JRG
v.                                             §
                                               §
HUAWEI DEVICE CO., LTD. and                    §         JURY TRIAL DEMANDED
HUAWEI DEVICE USA, INC.                        §
                                               §
      Defendants.                              §


                         NOTICE OF APPEARANCE OF COUNSEL

TO THE HONORABLE COURT:

          Defendants hereby notify the Court that J. Mark Mann of Mann | Tindel | Thompson,

201 E. Houston Street, Henderson, Texas 75654 makes a formal entry of appearance in the

above-styled and numbered cause as counsel for Defendants, Huawei Device Co., Ltd., and

Huawei Device USA, Inc. The undersigned counsel requests a copy of all pleadings, discovery,

correspondence and orders be sent to him.
Dated: May 4, 2021                            Respectfully submitted,



                                        By:          /s/ J. Mark Mann
                                              J. Mark Mann
                                              State Bar No. 12926150
                                              mark@themannfirm.com
                                              G. Blake Thompson
                                              State Bar No. 24042033
                                              blake@themannfirm.com
                                              MANN | TINDEL | THOMPSON
                                              201 E. Houston St.
                                              Henderson, Texas 75654
                                              (903) 657-8540
                                              (903) 657-6003 (fax)

                                              ATTORNEYS FOR DEFENDANTS




                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE]- Document Filing System, to all counsel of record,

on this 4th day of May, 2021.


                                                           /s/ J. Mark Mann
                                                     J. Mark Mann
